DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 23, the recitation “wherein each Vbe multiplier device” on line 1 lacks proper antecedent basis, and it is unclear what “Vbe multiplier device” means. Thus, the metes and bounds cannot be determined, which renders the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-17, 19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khaligh et al. (US 2010/0148587 A1).
In regards to claim 1, Khaligh discloses, in figure 1, a device (10) for DC-DC conversion, the device comprising: a plurality of input ports (22, 24, 25) to receive a set of DC voltage inputs (V1, V2, VN), at least one DC voltage input of the set of DC voltage inputs being configured as a differential input (Par 0032); a plurality of input semiconductor switches (26, 28, 29), each input semiconductor switch of the plurality of input semiconductor switches being coupled to a respective input port (22, 24, 25 respectively) of the plurality of input ports (Par 0033); an inductor (30) coupled to each input semiconductor switch of the plurality of input semiconductor switches (Par 0034); a pair of output semiconductor switches (34, 36) coupled to the inductor (30, Par 0036); an output (40) coupled to the inductor via the pair of output semiconductor switches (34, 36); and a processor (Par 0037; input control circuit (not shown)) configured to generate input switch control signals for the plurality of input semiconductor switches (26, 28, 29) to sequentially and selectively connect each DC voltage input of the set of DC voltage inputs to the inductor (30) to charge the inductor (Par 0037) and to generate an output switch control signal for the pair of output semiconductor switches (34, 36) to connect the inductor to the output to discharge the inductor via the output (Par 0037, 0049).
In regards to claim 2, Khaligh discloses, in figure 1, the device of claim 1, wherein the input switch control signals and the output switch control signal establish an input duty cycle for each DC voltage input of the set of DC voltage inputs (Par 0037) and an output duty cycle for the output (Par 0047).
In regards to claim 3, Khaligh discloses, in figure 1, the device of claim 1, wherein the output (40) is not isolated from the plurality of input ports by a transformer (30, Par 0035).
In regards to claim 4, Khaligh discloses, in figure 1, the device of claim 1, wherein the processor is configured to generate the input switch control signals without a current measurement from a current sensor (Par 0037).
In regards to claim 5, Khaligh discloses, in figure 1, the device of claim 1, wherein the processor (Par 0037; input control circuit) is configured to adjust the input switch control signals and the output switch control signal (Par 0037) in accordance with an optimization procedure (Par 0053-0054).
In regards to claim 8, Khaligh discloses, in figure 1, the device of claim 5, wherein the optimization procedure is based on a measurement of an output voltage at the output (40; Par 0058) and a measurement of a respective DC voltage input of the set of DC voltage inputs (V1, V2, VN; Par 0053-0054).
In regards to claim 9, Khaligh discloses, in figure 1, the device of claim 5, wherein the optimization procedure implements a control scheme having a reference voltage for the respective DC voltage input and a linear combination of duty cycles for the set of DC voltage inputs as control variables (Par 0053-0054).
In regards to claim 10, Khaligh discloses, in figure 1, the device of claim 5, wherein the optimization procedure generates an input duty cycle for each DC voltage input of the set of DC voltage inputs and an output duty cycle for the output (Par 0053-0058).
In regards to claim 11, Khaligh discloses, in figure 1, the device of claim 1, further comprising a capacitor (42) coupled to the output (40) such that discharging the inductor (30) charges the capacitor (Par 0049; All of the stored energy of inductor 30 passes to a load at voltage output 40 and capacitor 42).
In regards to claim 12, Khaligh discloses, in figure 1, the device of claim 1, wherein all but one of the DC voltage inputs of the set of DC voltage inputs are configured as differential inputs (Par 0002, 0010).
In regards to claim 13, Khaligh discloses, in figure 1, a system (10) for power processing, the system comprising: a plurality of power sources (Par 0011), each power source of the plurality of power sources providing a power source voltage (Par 0011, 0032); and a DC-DC converter (10) coupled to the plurality of power sources (Par 0032), wherein the DC-DC converter (10) comprises: a plurality of input ports (22, 24, 25) to receive the power supply voltages (V1, V2, VN) from the plurality of power supplies (Par 0032); a plurality of input semiconductor switches (26, 28, 29), each input semiconductor switch of the plurality of input semiconductor switches being coupled to a respective input port (22, 24, 25 respectively) of the plurality of input ports (Par 0033); an inductor (30) coupled to each input semiconductor switch of the plurality of input semiconductor switches (Par 0034); a pair of output semiconductor switches (34, 36) coupled to the inductor (30, Par 0036); an output (40) coupled to the inductor via the pair of output semiconductor switches (34, 36); and- 21 -Atty. Docket No. 10109-19022A a processor (Par 0037; input control circuit (not shown)) configured to generate input switch control signals for the plurality of input semiconductor switches (26, 28, 29) to sequentially and selectively connect a respective pair of input ports of the plurality of input ports to the inductor (30) to charge the inductor (Par 0037) and to generate an output switch control signal for the pair of output semiconductor switches (34, 36) to connect the inductor to the output port to discharge the inductor to a load coupled to the output (Par 0037, 0049).
In regards to claim 14, Khaligh discloses, in figure 1, the system of claim 13, wherein at least one of the output voltages provided by the plurality of power sources is a differential voltage (Par 0010-0011).
In regards to claim 15, Khaligh discloses, in figure 1, the system of claim 13, wherein the input switch control signals and the output switch control signal establish an input duty cycle for current provided by each pair of input ports (22, 24, 25) of the plurality of input ports (Par 0037) and an output duty cycle for the output (Par 0047).
In regards to claim 16, Khaligh discloses, in figure 1, the system of claim 13, wherein each power source of the plurality of power sources comprises a solar photovoltaic cell (Par 0011).
In regards to claim 17, Khaligh discloses, in figure 1, the system of claim 13, wherein each power source of the plurality of power sources comprises a plurality of solar photovoltaic cells (Par 0011).
In regards to claim 19, Khaligh discloses, in figure 1, the system of claim 13, wherein the plurality of power sources are arranged in a switched ladder architecture (Par 0011, Fig. 1 input ports and switches 26, 28, and 29 are configured in a switched ladder architecture).
In regards to claim 21, Khaligh discloses, in figure 1, a device (10) for emulation of a plurality of solar photovoltaic cells (Par 0011), the device comprising: a plurality of semiconductor device circuits (26, 28, 29, 32, 34, 36), each semiconductor device circuit of the plurality of semiconductor device circuits being configured to replicate a diode (232, 234, 236) string of a respective solar photovoltaic string of the plurality of solar photovoltaic cells (Par 0036-0038); and a plurality of current sources (i1, i2, iN), each current source driving a respective semiconductor device circuit of the plurality of semiconductor device circuits (Par 0032); wherein the plurality of current sources are configured for operation such that a sum of- 22 -Atty. Docket No. 10109-19022A output currents from the plurality of semiconductor device circuits is constant and such that an output voltage for each semiconductor device circuit of the plurality of semiconductor device circuits is equal (Par 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (US 2010/0148587 A1) in view of Seeker et al. (US 2010/0181837 A1).
In regards to claim 6, Khaligh disclose the device of claim 5, but does not disclose wherein the optimization procedure is configured as a gradient search procedure for maximum power point tracking.
However, Seeker discloses, in figure 3, wherein the optimization procedure is configured as a gradient search procedure for maximum power point tracking (Par 0040).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khaligh to incorporate the teachings of Seeker by including wherein the optimization procedure is configured as a gradient search procedure for maximum power point tracking in order to provide maximum power or energy transfer from the generating source to the common DC bus (Seeker; Par 0009).
In regards to claim 7, Khaligh disclose the device of claim 5, but does not disclose wherein the optimization procedure is configured as a coordinate ascent procedure for maximum power point tracking.
However, Seeker discloses, in figure 3, wherein the optimization procedure is configured as a coordinate ascent procedure for maximum power point tracking (Par 0040).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khaligh to incorporate the teachings of Seeker by including wherein the optimization procedure is configured as a coordinate ascent procedure for maximum power point tracking in order to provide maximum power or energy transfer from the generating source to the common DC bus (Seeker; Par 0009).
In regards to claim 20, Khaligh discloses, in figure 1, the system of claim 13, the processor (Par 0037; input control circuit) is configured to adjust the input switch control signals and the output switch control signal (Par 0037) in accordance with an optimization procedure (Par 0053-0054), but does not disclose an optimization procedure configured for maximum power point tracking of the plurality of power supplies.
However, Seeker discloses, in figure 3, an optimization procedure configured for maximum power point tracking (Par 0040) of the plurality of power supplies (Par 0036).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khaligh to incorporate the teachings of Seeker by including an optimization procedure configured for maximum power point tracking of the plurality of power supplies in order to provide maximum power or energy transfer from the generating source to the common DC bus (Seeker; Par 0009).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (US 2010/0148587 A1) in view of Chang et al. (US 2015/0144176 A1).
In regards to claim 18, Khaligh disclose the system of claim 13, but does not disclose wherein the plurality of power sources are arranged in a differential diffusion charge redistribution architecture.
However, Chang discloses, in figure 5A, wherein the plurality of power sources (20) are arranged in a differential diffusion charge redistribution architecture (22; Par 0099).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khaligh to incorporate the teachings of Chang by including wherein the plurality of power sources are arranged in a differential diffusion charge redistribution architecture in order to reduce power electronics cost, size and/or complexity (Chang; Par 0044).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (US 2010/0148587 A1) in view of Pregitzer et al. (US 2016/0134189 A1).
In regards to claim 22, Khaligh disclose the device of claim 21, but does not disclose wherein each semiconductor device circuit comprises a Vbe multiplier device.
However, Pregitzer discloses, in figure 4, wherein each semiconductor device circuit comprises a Vbe multiplier device (Par 0036; amplifying circuitry 400 includes a Darlington pair comprising NPN bipolar transistors Q1 and Q2 as illustrated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khaligh to incorporate the teachings of Pregitzer by including wherein each semiconductor device circuit comprises a Vbe multiplier device in order to ensure that the triac current does not drop below the latching current during the latching period and does not drop below the holding current for the remainder of the half line cycle (Pregitzer, Par 0025).
In regards to claim 23, Khaligh disclose the device of claim 21, but does not disclose wherein each Vbe multiplier device comprises a Darlington bipolar junction transistor pair.
However, Pregitzer discloses, in figure 4, wherein each Vbe multiplier device comprises a Darlington bipolar junction transistor pair (Par 0036; amplifying circuitry 400 includes a Darlington pair comprising NPN bipolar transistors Q1 and Q2 as illustrated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khaligh to incorporate the teachings of Pregitzer by including wherein each Vbe multiplier device comprises a Darlington bipolar junction transistor pair in order to ensure that the triac current does not drop below the latching current during the latching period and does not drop below the holding current for the remainder of the half line cycle (Pregitzer, Par 0025). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/              Examiner, Art Unit 2842        
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842